Citation Nr: 0613452	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
and thus a proper claimant for VA death benefits based on the 
veteran's military service.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
veteran who served on active duty from May 1930 to June 1931.  
The veteran died in October 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The veteran died in October 1982.  The appellant filed the 
instant claim to be established as the veteran's surviving 
spouse in July 2003.  Since a claim attempting to establish 
that the appellant was the veteran's legal spouse for VA 
benefits had been denied in an August 1975 rating decision, 
the RO initially considered appellant's July 2003 claim as a 
claim to reopen the August 1975 determination.   However, in 
an April 2004 statement of the case (SOC) and an October 2004 
supplemental SOC, the RO denied the appellant's claim based 
on a de novo determination that she had not entered into a 
valid marriage with the veteran.  Under 38 C.F.R. § 20.1106 
issues involved in a survivor's claim for death benefits will 
generally be decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  Consequently, 
de novo review is appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Given that the appellant's claim must be reviewed de novo, 
the RO is required to fully comply with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  However, the 
only VCAA notice pertinent to de novo review provided by the 
RO was contained in the April 2004 statement of the case 
(SOC).  As the Federal Circuit has recently held that the 
duty of affirmative notification is not satisfied by post-
decisional communications such as SOCs (See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006), a remand is 
necessary to ensure that the appellant receives complete VCAA 
compliant notice through a specific notice letter from the 
RO.    

Accordingly, this case is remanded for the following action:

1. The appellant should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Federal Circuit 
(specifically including notice of what is 
needed to establish that she entered into 
a valid marriage to the veteran and is 
the veteran's surviving spouse; notice of 
her and VA's responsibilities in claims 
development and notice to submit 
everything in her possession pertinent to 
her claim).  Appellant should then have a 
sufficient opportunity to respond.    

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the appellant the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


